Citation Nr: 1030866	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD) on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service form April 1968 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2004 by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  In 
the decision, the RO granted service connection for PTSD, and 
assigned a 10 percent initial rating.  Later, the RO raised the 
rating to 50 percent.

The Veteran testified in support of his appeal at a hearing held 
at the RO before the undersigned Veterans Law Judge in February 
2007.

In a decision of May 2007, the Board denied entitlement to a 
schedular rating higher than 50 percent, and remanded the claim 
for a higher rating on an extra-schedular basis.  

The case was then returned to the Board for further appellate 
review, and, in June 2009, the Board referred the claim to the 
Director, Compensation and Pension Service or the Under Secretary 
for Benefits for extra-schedular consideration under 38 C.F.R. § 
3.321 (b)(1).  The case has now been returned to the Board for 
further appellate review.


FINDING OF FACT

The Veteran's PTSD does present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  





CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD on an 
extra-schedular basis are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised the issue of entitlement to an initial 
rating higher than 50 percent for his PTSD on an extra-schedular 
basis.  

The Veteran is in receipt of a 50 percent schedular disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411for his PTSD.  

Under this Diagnostic Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130.

A 70 percent schedular rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130.

A 100 percent schedular rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Here, the Board has already determined in a May 2007 decision 
that the Veteran is not entitled to a schedular rating higher 
than 50 percent. 

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, (C & P) upon field station submission, 
is authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  If the Board determines that (1) the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id.  Neither the RO nor the Board is permitted to 
assign an extraschedular rating in the first instance; rather the 
matter must initially be referred to those officials who possess 
the delegated authority to assign such a rating.  See Floyd v. 
Brown, 9 Vet.App. 88, 95 (1996).

In support of his claim for an extra-schedular rating for PTSD, 
the Veteran submitted a written statement from a VA staff 
psychiatrist dated in July 2008.  In the letter, the psychiatrist 
discussed the Veteran's PTSD symptoms and stated that, "It is my 
clinical opinion that [the Veteran] is not able to sustain 
gainful employment due to the severity of his symptoms and that 
this condition is unlikely to improve in the future.  I believe 
he is totally and permanently unable to work."
The evidence submitted by the Veteran suggested a marked 
impairment with his employment.  

Therefore, the Board, in June 2009, remanded this case to the 
Director, Compensation and Pension Service or the Under Secretary 
for Benefits for extra-schedular consideration under 38 C.F.R. § 
3.321 (b)(1).

In October 2009,  the Director of the Compensation and Pension 
Service reviewed the Veteran's claims file and determined that 
the currently assigned 50 percent schedular evaluation for the 
Veteran's service-connected PTSD is adequate.  The Director based 
this conclusion on the fact that the Veteran earned a bachelor's 
degree in management and a Chartered Property Casualty 
Underwriter (CPCU) in professional insurance.  At the November 
2003 VA compensation examination, the Veteran was noted to have 
worked for 33 years in insurance.  Therefore, based on the 
evidence in the claims file, the Director determined that the 
evidence does not establish such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

However, the Board finds that the record does reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected PTSD.  The Board 
notes that the disability has caused marked interference with his 
employment.  

A VA psychiatric note dated in October 2003 reflects that the 
Veteran came in for problems, in pertinent part, with mood 
lability, easy frustration, daytime anxiety, and anger with 
coworkers.  

At his VA compensation examination in November 2003 the Veteran 
reported he was short tempered, less tolerant of others, and 
argumentative.  Following a physical examination of the Veteran, 
the VA examiner determined that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships because of his symptoms of PTSD.  

A note from a VA physician dated in June 2004 reflects that the 
Veteran exhibited symptoms of mood lability, insomnia, and 
relationship problems.  He was currently unemployed, partially 
the Veteran said, because if he took sufficient medication to 
sleep, he overslept for work the next day.  He also had problems 
being around coworkers on the job.  It was further stated that it 
was his PTSD symptoms that significantly impaired his ability to 
sustain gainful employment.

A VA social work progress noted dated in September 2004 stated 
that in 2003, his PTSD symptoms became so severe that he was 
unable to maintain employment. Although he had some improvements 
in management of his PTSD symptoms, he reportedly continued to 
struggle daily despite the aid of medication and other treatment 
modalities.  These symptoms reportedly created difficulties both 
with social relationship and with his family, as well as impeding 
his ability to handle even minor stressful situations.  The 
degree of severity of his symptoms had impaired his abilities 
both to function occupationally and socially.  His prognosis for 
a full recovery remained poor.  The social worker further stated 
that it was reasonable to consider the Veteran as severely 
disabled, as well as having a profound limitation regarding his 
employability given his diagnosis of PTSD, his age, and his 
related health issues.

The other more recent mental health treatment records contain 
similar information.

The Veteran testified during the hearing held in February 2007 
that he had difficulty handling even minor situations that gave 
him stress.  He reported that he had not worked for three years 
due to his PTSD.  

Additionally, as previously mentioned, a VA staff psychiatrist 
determined in July 2008 that the Veteran's PTSD prevents him from 
sustaining gainful employment due to the severity of his 
symptoms.  The psychiatrist added that the Veteran is "totally 
and permanently unable to work."  

To date, the Veteran is currently unemployed.  

This evidence establishes that the Veteran's PTSD presents a loss 
of earning capacity and causes a marked impairment with his 
employment.  Therefore, the Board finds that the Veteran's case 
is outside the norm so as to warrant the assignment of an initial 
100 percent extraschedular rating for his PTSD.  38 C.F.R. § 
3.321 (b)(1).

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for an increased rating.  
This is so because the Board is taking action favorable to the 
Veteran by granting an initial 100 percent extraschedular rating 
for the claim on appeal; a decision at this point poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




ORDER

A 100 percent initial disability rating for PTSD on an extra-
schedular basis is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


